Citation Nr: 1026409	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for residuals of a back injury, 
diagnosed as degenerative disc disease, to include as due to 
ionizing radiation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Weber, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1973 to October 
1987.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision rendered by the 
Indianapolis, Indiana Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a back 
disorder.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A chronic back disorder was not present in service or 
manifested for several years thereafter, and is not shown to be 
related to an in service injury or exposure to ionizing 
radiation.


CONCLUSION OF LAW

Residuals of a back injury, diagnosed as degenerative disc 
disease, to include as due to ionizing radiation, were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court), are applicable to this 
appeal.  The Veteran's claim for service connection for a back 
disorder was received in May 2006.  He was notified of the 
general provisions of the VCAA in correspondence dated in July 
2006.  This letter notified the Veteran of VA's responsibilities 
in obtaining information to assist him in completing his claim, 
identified his duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent information 
regarding the VCAA.  The letter also notified him of how VA 
determines the disability rating and effective date when a 
disability is found to be connected to service.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim was 
reviewed and a supplemental statement of the case was issued in 
May 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence. A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records, 
private treatment records, and VA treatment records have been 
obtained and associated with his claims file.  He has also been 
provided with a VA spine examination to assess the current nature 
and etiology of his claimed back disorder.  

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.



Laws and Regulations 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred in or aggravated during service if they become disabling 
to a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. 488, 495-96 (1991); see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death benefits.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The Board has reviewed all the evidence in the veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current back disorder is related to 
service, to include as due to radiation exposure during his 
service as a field artillery radar operator. 

Service treatment records revealed complaints and treatment of 
back pain on four separate occasions in February 1984; he denied 
any history of trauma.  The assessment was a lumbar strain.  
After being prescribed medication, the Veteran reported decreased 
pain.  Service treatment records during his remaining three years 
of service were otherwise silent for complaints or treatment of 
back pain. 

In a November 1987 VA general medical examination immediately 
following service, the Veteran did not report any back pain or 
problems, and back and neck objective findings were reported as 
normal. 

The next documented reference to back pain occurred in a private 
treatment note from T. R., M.D., dated in June 1991.  The Veteran 
reported that he worked for a tire company.   He reported that 
the night before he had been lifting some heavy tires before he 
"suddenly developed some low back pain."  He also reported that 
he had not had any serious back injuries in the past except for a 
"mild strain."  The examiner's assessment was that the injury 
was "probably a low back strain."  The Veteran continued to 
receive treatment intermittently following this initial 
assessment. 

In a VA treatment note dated in March 2003, the Veteran 
complained of intermittent back pain and also told the examiner 
that he had never used medications for it.  The assessment 
included low back pain and advised use of analgesics as needed. 

A private treatment surgical note from M. M, M.D, dated in June 
2004, showed that the Veteran received a lumbar epidural steroid 
injection.  Pre and post-operative diagnoses were degenerative 
disc disease of the lumbar spine.  In the same month, a magnetic 
resonance imaging (MRI) report of the lumbar spine conducted at 
Jackson General Hospital revealed diffuse moderate degenerative 
changes involving all lumbar levels and some bulging discs.  
Subsequent private treatment records revealed continuing 
treatment for degenerative disc disease of the lumbar spine. 

In a statement from May 2006, the Veteran stated that his injury 
was incurred in Germany during a field exercise between the years 
of 1984 and 1985.  He further stated that he had received 
treatment for his back ever since his discharge from service. 

In a VA spine examination report dated in November 2006, the 
Veteran again stated that his injury occurred during a field 
exercise in Germany.  The VA examiner reviewed the claims file 
and provided an opinion that the Veteran's back pain is not 
caused by or a result of his original injuries sustained while in 
active duty, but instead is the result of a degenerative process 
of the spine.  He provided a rationale for his opinion, stating 
that there was no history of violent injury to the spine, which 
is sometimes indicative of degenerative disc disease.  

In the Veteran's February 2008 notice of disagreement, he 
indicated that he believed that radiation exposure had an effect 
on his physical well-being.  

In an October 2008 statement, the Veteran asserted that his 
degenerative disc disease is due to excessive exposure to 
radiation during service.  

In correspondence dated in February 2009, the RO notified the 
Veteran of the information needed to substantiate his claim for 
service connection based on exposure to ionizing radiation.  No 
additional evidence was received to support his contention. 

Finally, in a statement in June 2009, the Veteran claimed that 
his current back disorder started while in service, but it was 
relieved for a period of time due to medications that he was 
taking for his other conditions.  He stated that his condition 
has deteriorated now to the point that it is hard to find 
medication that can relieve his pain. 

Analysis

The Board acknowledges that the Veteran has a current disability 
for VA compensation purposes.  Nonetheless, the Board finds that 
there is not sufficient evidence of a nexus between the current 
disability and any injury or disease during service.

The only competent medical evidence that addresses whether there 
is a nexus between the Veteran's current back disorder and his 
military service is a VA examination report that concludes that 
it is not related.  The Board finds that the VA examination and 
opinion is adequate.  It is based upon consideration of the 
Veteran's prior medical and military history, and the examiner 
also articulated a rationale in support of  his conclusion.  
Consequently, the Board finds the VA examination probative.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion).  The Board acknowledges that the Veteran 
mentioned a recent private MRI report and physical therapy notes 
from 2004 that were not available for review.  However, the Board 
concedes that he has a current low back disability, and the issue 
is whether his current disability is related to service.  

Moreover, the Board points out that the claims file is silent for 
complaints of back pain for over three years after service, and 
when the Veteran first reported back pain post-service in June 
1991, he attributed that pain to lifting heavy tires at his job.  
An intervening cause of injury like this tends to weigh against 
finding a nexus between a current injury and military service.  
Between the possible intervening cause, the VA opinion, and the 
relatively mild nature and short duration of the in-service back 
injury, the weight of the evidence precludes finding a nexus 
between the Veteran's current injury and his military service. 

Similarly, the Veteran cannot establish a nexus based on a 
continuity of symptomatology.  In addition to the relatively 
short duration of complaints of back pain in service, there was a 
period of roughly seven years between his in-service complaints 
of back pain in 1984 and his first post-service complaint in 
1991.  The passage of many years between service discharge and 
medical documentation of a claimed disability is evidence against 
a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Moreover, his first post-service 
complaint was accompanied by an attribution of the injury to an 
intervening post-service cause, suggesting that the Veteran 
himself considered the injury to be unrelated to military 
service. 

In regards to the Veteran's claim that his back condition arose 
out of his exposure to radiation in service, the Board finds the 
Veteran's statements not competent or credible.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Moreover, the Veteran's 
statements regarding the genesis of his injury have been 
inconsistent.  Prior to the February 2007 rating decision, the 
Veteran provided multiple accounts stating that he injured his 
back during a field exercise in Germany despite denying any 
trauma in service.  Following the initial rating decision, 
however, the Veteran began to attribute his injury to radiation 
exposure.  For the reasons discussed above, the Veteran's lay 
assertion is neither competent nor credible evidence.  
Additionally, the Veteran failed to provide evidence to 
corroborate his assertion regarding radiation when the RO 
requested it.  

Finally, the Veteran's statement that his back pain was relieved 
for a period of time due to medications before worsening beyond 
the help of medication is also inconsistent with the record.  
Rather than describing a history of gradual worsening back pain 
upon his first documented post-service treatment, the Veteran 
claimed he had no serious history of back problems, with the 
exception of a mild strain during service, and suggested that he 
had developed back pain suddenly after lifting heavy tires at his 
job.  Consequently, the Veteran's assertion that his back pain 
was merely masked for a period of time is not credible.  

For the foregoing reasons, the claim for service connection for 
residuals of a back injury, diagnosed as degenerative disc 
disease, to include as due to ionizing radiation, must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and persuasive 
evidence to support the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for residuals of a back injury, 
diagnosed as degenerative disc disease, to include as due to 
ionizing radiation, is denied. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


